     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 1 of 30

                                                                     _ _ _ LODGED
                                                                           COPY


 1
                                                               APR 1 2 2019
 2
 3
                                                       BY
 4
 5
                            '
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Carrie Ferrara Clark,                      No. CV-14-02543-TUC-CKJ
10                  Plaintiff,                   ORDER
11    v.
12    City of Tucson, et al.,
13                  Defendant.
14
15
16
17
18                       PRELIMINARY
19                    JURY INSTRUCTIONS
20
21
22
23
24
25
26
27
28
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 2 of 30



 1                                                                       Clark v. City of Tucson
                                                                         CV-14-2543
 2                                                                        Page 2 of 30
 3          Members of the jury: You are now the jury in this case. It is my duty to instruct you
 4   on the law.
 5          These instructions are preliminary instructions to help you understand the principles
 6   that apply to civil trials and to help you understand the evidence as you listen to it. You
 7   will be allowed to keep this set of instructions to refer to throughout the trial. These
 8   instructions are not to be taken home and must remain in the jury room when you leave in
 9   the evenings. At the end of the trial, these instructions will be collected and I will give you
10   a final set of instructions.    It is the final set of instructions that will govern your
11   deliberations.
12          It is your duty to find the facts from all the evidence in the case. To those facts you
13   will apply the law as I give it to you. You must follow the law as I give it to you whether
14   you agree with it or not. And you must not be influenced by any personal likes or dislikes,
15   opinions, prejudices or sympathy. That means that you must decide the case solely on the
16   evidence before you. You will recall that you took an oath to do so.
17          Please do not read into these instructions or anything I may say or do that I have an
18   opinion regarding the evidence or what your verdict should be.
19
20
21
22
23
24
25
26
27
28   1.2
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 3 of 30



 1                                                                     Clark v. City of Tucson
                                                                       CV-14-2543
 2                                                                     Page 3 of 30
 3          To help you follow the evidence, I will give you a brief summary of the positions
 4   of the parties:
 5          The Plaintiff asserts that Defendant failed to provide adequate lactation facilities, as
 6   required by federal law, for her to express breastmilk for her newborn son. She also asserts
 7   that she was discriminated against based on her sex and when she complained about her
 8   working conditions, the Defendant retaliated against her. The Plaintiff has the burden of
 9   proving these claims.
10          The Defendant denies it failed to provide adequate facilities and denies
11   discriminating and retaliating against Plaintiff.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.5 modified
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 4 of 30



 1                                                               Clark v. City of Tucson
                                                                 CV-14-2543
 2                                                               Page 4 of 30
 3          When a party has the burden of proving any claim by a preponderance of the
 4   evidence, it means you must be persuaded by the evidence that the claim is more probably
 5   true than not true.
 6          You should base your decision on all of the evidence, regardless of which party
 7   presented it.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.6
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 5 of 30



 1                                                                    Clark v. City of Tucson
                                                                      CV-14-2543
 2                                                                     Page 5 of 30
 3         The evidence you are to consider in deciding what the facts are consists of:
 4         1.    the sworn testimony of any witness;
 5         2.    the exhibits that are admitted into evidence;
 6         3.    any facts to which the lawyers have agreed; and
 7         4.    any facts that I may instruct you to accept as proved.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.9
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 6 of 30



 1                                                                     Clark v. City of Tucson
                                                                       CV-14-2543
 2                                                                      Page 6 of 30
 3          In reaching your verdict, you may consider only the testimony and exhibits received
 4   into evidence. Certain things are not evidence, and you may not consider them in deciding
 5   what the facts are. I will list them for you:
 6
 7          (1)    Arguments and statements by lawyers are not evidence. The lawyers are not
 8                 witnesses. What they may say in their opening statements, closing arguments
 9                 and at other times is intended to help you interpret the evidence, but it is not
10                 evidence. If the facts as you remember them differ from the way the lawyers
11                 have stated them, your memory of them controls.
12
13          (2)    Questions and objections by lawyers are not evidence. Attorneys have a duty
14                 to their clients to object when they believe a question is improper under the
15                 rules of evidence. You should not be influenced by the objection or by the
16                 court’s ruling on it.
17
18          (3)    Testimony that is excluded or stricken, or that you are instructed to disregard,
19                 is not evidence and must not be considered. In addition some evidence may
20                 be received only for a limited purpose; when I instruct you to consider certain
21                 evidence only for a limited purpose, you must do so and you may not
22                 consider that evidence for any other purpose.
23
24          (4)    Anything you may see or hear when the court was not in session is not
25                 evidence. You are to decide the case solely on the evidence received at the
26                 trial.
27
28   1.10
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 7 of 30



 1                                                                   Clark v. City of Tucson
                                                                     CV-14-2543
 2                                                                    Page 7 of 30
 3          Some evidence may be admitted only for a limited purpose.
 4          When I instruct you that an item of evidence has been admitted only for a limited
 5   purpose, you must consider it only for that limited purpose and not for any other purpose.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.11
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 8 of 30



 1                                                                    Clark v. City of Tucson
                                                                      CV-14-2543
 2                                                                     Page 8 of 30
 3          Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact,
 4   such as testimony by a witness about what that witness personally saw or heard or did.
 5   Circumstantial evidence is proof of one or more facts from which you could find another
 6   fact. You should consider both kinds of evidence. The law makes no distinction between
 7   the weight to be given to either direct or circumstantial evidence. It is for you to decide
 8   how much weight to give to any evidence.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.12
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 9 of 30



 1                                                                      Clark v. City of Tucson
                                                                        CV-14-2543
 2                                                                      Page 9 of 30
 3          There are rules of evidence that control what can be received into evidence. When
 4   a lawyer asks a question or offers an exhibit into evidence and a lawyer on the other side
 5   thinks that it is not permitted by the rules of evidence, that lawyer may object. If I overrule
 6   the objection, the question may be answered or the exhibit received. If I sustain the
 7   objection, the question cannot be answered, and the exhibit cannot be received. Whenever
 8   I sustain an objection to a question, you must ignore the question and must not guess what
 9   the answer might have been.
10          Sometimes I may order that evidence be stricken from the record and that you
11   disregard or ignore that evidence. That means when you are deciding the case, you must
12   not consider the stricken evidence for any purpose.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.13
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 10 of 30



 1                                                                        Clark v. City of Tucson
                                                                          CV-14-2543
 2                                                                        Page 10 of 30
 3           In deciding the facts in this case, you may have to decide which testimony to believe
 4   and which testimony not to believe. You may believe everything a witness says, or part of
 5   it, or none of it.
 6           In considering the testimony of any witness, you may take into account:
 7           (1)     the opportunity and ability of the witness to see or hear or know the things
                     testified to;
 8
             (2)     the witness’s memory;
 9           (3)     the witness’s manner while testifying;
             (4)     the witness’s interest in the outcome of the case, if any;
10           (5)     the witness’s bias or prejudice, if any;
11           (6)     whether other evidence contradicted the witness’s testimony;
             (7)     the reasonableness of the witness’s testimony in light of all the evidence;
12                   and
13           (8)     any other factors that bear on believability.

14           Sometimes a witness may say something that is not consistent with something else
15   he or she said. Sometimes different witnesses will give different versions of what
16   happened. People often forget things or make mistakes in what they remember. Also, two
17   people may see the same event but remember it differently. You may consider these
18   differences, but do not decide that testimony is untrue just because it differs from other
19   testimony.
20           However, if you decide that a witness has deliberately testified untruthfully about
21   something important, you may choose not to believe anything that witness said. On the
22   other hand, if you think the witness testified untruthfully about some things but told the
23   truth about others, you may accept the part you think is true and ignore the rest.
24           The weight of the evidence as to a fact does not necessarily depend on the number
25   of witnesses who testify. What is important is how believable the witnesses were, and how
26   much weight you think their testimony deserves.
27
28   1.14
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 11 of 30



 1                                                                 Clark v. City of Tucson
                                                                   CV-14-2543
 2                                                                 Page 11 of 30
 3          Under federal law, the term “sex” includes, but is not limited to, pregnancy,
 4   childbirth, and medical conditions related to pregnancy and childbirth, such as breast
 5   feeding. The law also provides that “women affected by pregnancy, childbirth, or related
 6   medical conditions shall be treated the same for all employment-related purposes as other
 7   persons not so affected but similar in their ability or inability to work.”
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   (non-model)
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 12 of 30



 1                                                                Clark v. City of Tucson
                                                                  CV-14-2543
 2                                                                Page 12 of 30
 3           Employers are required, under Federal law, to provide a place, other than a
 4   bathroom, that is shielded from view and free from intrusion from coworkers and the
 5   public, which may be used by an employee to express breast milk.
 6           To establish a claim under this statute, Plaintiff must prove by a preponderance of
 7   the evidence that:
 8           a. Defendant failed to provide Plaintiff with a place, other than a bathroom;
 9           b. that was shielded from view and free from intrusion from coworkers and the
10               public;
11           c. which Plaintiff could use to express breast milk.
12           Plaintiff claims that Defendant failed to provide her with a place, other than a
13   bathroom, shielded from view and free from intrusion from coworkers and the public which
14   she could use to express her breast milk. Defendant denies Plaintiff’s claim(s).
15
16
17
18
19
20
21
22
23
24
25
26
27
28   (non-model)
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 13 of 30



 1                                                                    Clark v. City of Tucson
                                                                      CV-14-2543
 2                                                                    Page 13 of 30
 3          Plaintiff has brought a claim of employment discrimination against the Defendant.
 4   Plaintiff claims that her sex was either the sole reason or a motivating factor for the
 5   Defendant’s decision to take an adverse employment action against her.
 6          Defendant denies that Plaintiff’s sex was either the sole reason or a motivating factor
 7   for any of its actions and further claims the Defendant’s actions were based on lawful
 8   reasons.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   10.1
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 14 of 30



 1                                                                   Clark v. City of Tucson
                                                                     CV-14-2543
 2                                                                   Page 14 of 30
 3          As to the Plaintiff’s claim that her sex was the sole reason for the any of the
 4   Defendant’s adverse employment actions, Plaintiff has the burden of proving both of the
 5   following elements by a preponderance of the evidence:
 6
 7      1. Plaintiff was subject to an adverse employment action by the Defendant; and
 8      2. the Plaintiff was subjected to an adverse employment action solely because of the
 9          Plaintiff’s sex.
10
11          If you find that the Plaintiff has proved both of these elements, your verdict should
12   be for the Plaintiff. If, on the other hand, the Plaintiff has failed to prove either of these
13   elements, your verdict should be for the Defendant.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   10.2
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 15 of 30



 1                                                                       Clark v. City of Tucson
                                                                         CV-14-2543
 2                                                                       Page 15 of 30
 3          Plaintiff claims that the Defendant retaliated against her in violation of Title VII.
 4   The purpose of Title VII is to protect the rights of individuals to be free from workplace
 5   discrimination and harassment based on race, color, religion, sex (including pregnancy,
 6   gender identity, and sexual orientation), national origin, age (40 or older), disability or
 7   genetic information. The anti-retaliation protection in Title VII provides that it is unlawful
 8   for an employer to retaliate against an individual because she in good faith opposed what
 9   she believed were discriminatory or retaliatory employment practices or because she has
10   made a charge, testified, assisted, or participated in any manner in any investigation,
11   proceeding, or hearing governed by Title VII.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   (non-model)
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 16 of 30



 1                                                                    Clark v. City of Tucson
                                                                      CV-14-2543
 2                                                                    Page 16 of 30
 3         Plaintiff claims that the Defendant retaliated against her in violation of the Fair
 4   Labor Standards Act (FLSA). The anti-retaliation protection in the FLSA provides that it
 5   is unlawful for an employer to retaliate against an individual because she in good faith
 6   opposed what she believed were discriminatory or retaliatory employment practices or
 7   because she has made a charge, testified, assisted, or participated in any manner in any
 8   investigation, proceeding, or hearing governed by the FLSA.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   (non-model)
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 17 of 30



 1                                                                       Clark v. City of Tucson
                                                                         CV-14-2543
 2                                                                       Page 17 of 30
 3          As to Plaintiff’s claim that her sex was a motivating factor for Defendant’s adverse
 4   employment actions, Plaintiff has the burden of proving both of the following elements by
 5   a preponderance of the evidence:
 6
 7      1. Plaintiff was subject to an adverse employment action by the Defendant; and
 8      2. Plaintiff’s sex was a motivating factor in Defendant’s adverse employment action
 9          against the Plaintiff.
10
11          If you find that Plaintiff has failed to prove either of these elements, your verdict
12   should be for Defendant. If the Plaintiff has proved both of these elements, the Plaintiff is
13   entitled to your verdict, even if you find that the Defendant’s conduct was also motivated
14   by a lawful reason. If, however, the Defendant proves by a preponderance of the evidence
15   that the Defendant would have made the same decision even if the Plaintiff’s sex had
16   played no role in the employment decision, your verdict should be for the Defendant.
17
18
19
20
21
22
23
24
25
26
27
28   10.3
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 18 of 30



 1                                                                     Clark v. City of Tucson
                                                                       CV-14-2543
 2                                                                     Page 18 of 30
 3          The Plaintiff seeks damages against the Defendant for retaliation. The Plaintiff has
 4   the burden of proving each of the following elements by a preponderance of the evidence:
 5
 6      1. The Plaintiff:
 7          participated in an activity protected under federal law
 8          or
 9          opposed an unlawful employment practice; and
10      2. Defendant subjected Plaintiff to an adverse employment action; and
11      3. Plaintiff was subjected to the adverse employment action because of her
12          participation in a protected activity and/or opposition to an unlawful employment
13          practice.
14
15          A Plaintiff is “subjected to an adverse employment action” because of her
16   participation in a protected activity and/or opposition to an unlawful employment practice
17   if the adverse employment action would not have occurred but for that participation and/or
18   opposition.
19          If you find that the Plaintiff has proved all three of these elements, your verdict
20   should be for the Plaintiff. If, on the other hand, the Plaintiff has failed to prove any of
21   these elements, your verdict should be for the Defendant.
22
23
24
25
26
27
28   10.8
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 19 of 30



 1                                                                        Clark v. City of Tucson
                                                                          CV-14-2543
 2                                                                        Page 19 of 30
 3          In this case, Plaintiff claims that Defendant retaliated against her because she took
 4   steps to enforce her lawful rights under the Fair Labor Standards Act (FLSA) which
 5   requires Defendant to provide a place, other than a bathroom, that is shielded from view
 6   and free from intrusion from coworkers and the public, which could be used by her to
 7   express breast milk.
 8          Laws that prohibit discrimination in the workplace also prohibit an employer from
 9   taking any retaliatory action against an employee because the employee has participated
10   in an activity protected under federal law, that is asserting rights or making discrimination
11   complaints, or by opposing an unlawful employment practice, that is, failing to provide a
12   space, that complies with federal law, to express her breast milk.
13          An employee may make a discrimination complaint as a means to enforce what
14   she believed in good faith to be her lawful rights. So, even if a complaint of discrimination
15   against an employer is later found to be invalid or without merit, the employee cannot be
16   penalized in retaliation for having made such a complaint if you find that the employee
17   made the complaint as a means of seeking to enforce what the employee believed in good
18   faith to be her lawful rights. To establish “good faith,” however, it is insufficient for
19   Plaintiff merely to allege that her belief in this regard was honest and bona fide; the
20   allegations and the record must also establish that the belief, though perhaps mistaken,
21   was objectively reasonable.
22   …
23   …
24   …
25   …
26   …
27   …
28   (continued on next page)
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 20 of 30



 1                                                                  Clark v. City of Tucson
                                                                    CV-14-2543
 2                                                                  Page 20 of 30
 3         To succeed on her claims, Plaintiff must prove each of the following facts by a
 4   preponderance of evidence:
 5
 6       1. Plaintiff participated in an activity protected under federal law, that is,
 7          asserting her rights or filing a discrimination complaint
 8         or
 9         Plaintiff opposed an unlawful employment practice, that is, failing to provide a
10         space to express her breast milk that complied with federal law; and
11
12       2. Defendant then subjected Plaintiff to an adverse employment action; and
13
14       3. Defendant took the adverse employment action because of Plaintiff’s
15          participation in a protected activity or opposition to an unlawful employment
16          practice.
17
18
19
20
21
22
23
24
25
26
27
28   (non-model)
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 21 of 30



 1                                                              Clark v. City of Tucson
                                                                CV-14-2543
 2                                                              Page 21 of 30
 3         An action is “protected activity” if it was based on Plaintiff’s good-faith,
 4   reasonable belief that the Defendant discriminated against her because of her sex. Plaintiff
 5   had a “good faith” belief if she honestly believed that the Defendant discriminated against
 6   her because of her sex.
 7         Protected activities include making a charge of discrimination or retaliation, or
 8   testifying, assisting or otherwise participating in any manner in her own charge of
 9   discrimination or retaliation, investigation, proceeding, or hearing under Title VII.
10         Plaintiff had a “reasonable” belief if a reasonable person would, under the
11   circumstances, believe that the City of Tucson discriminated against her because of her
12   sex. Plaintiff does not have to prove that the City of Tucson actually discriminated against
13   her because of her sex. But she must prove that she had a good-faith, reasonable belief
14   that the City of Tucson did so.
15
16
17
18
19
20
21
22
23
24
25
26
27
28   (non-model)
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 22 of 30



 1                                                                       Clark v. City of Tucson
                                                                         CV-14-2543
 2                                                                       Page 22 of 30
 3          Plaintiff Carrie Clark’s activity in opposing a practice she believed to be unlawful
 4   under either Title VII or the FLSA is protected activity even if it is based on a mistaken
 5   but reasonable good faith belief that the City of Tucson discriminated against her on the
 6   basis of sex and retaliated against her.
 7          In this case, Plaintiff asserts that she opposed a practice she believed unlawful when
 8   she repeatedly opposed being assigned to stations that did not have a lactation space,
 9   shielded from view and free from intrusion.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   (non-model)
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 23 of 30



 1                                                                        Clark v. City of Tucson
                                                                          CV-14-2543
 2                                                                        Page 23 of 30
 3          I will now say a few words about your conduct as jurors.
 4          First, keep an open mind throughout the trial, and do not decide what the verdict
 5   should be until you and your fellow jurors have completed your deliberations at the end
 6   of the case.
 7          Second, because you must decide this case based only on the evidence received in
 8   the case and on my instructions as to the law that applies, you must not be exposed to any
 9   other information about the case or to the issues it involves during the course of your jury
10   duty. Thus, until the end of the case or unless I tell you otherwise:
11          Do not communicate with anyone in any way and do not let anyone else
12   communicate with you in any way about the merits of the case or anything to do with it.
13   This includes discussing the case in person, in writing, by phone or electronic means, via
14   email, text messaging, or any internet chat room, blog, website or application, including
15   but not limited to Facebook, YouTube, Twitter, Instagram, LinkedIn, Snapchat, or any
16   other forms of social media. This applies to communicating with your fellow jurors until
17   I give you the case for deliberation, and it applies to communicating with everyone else
18   including your family members, your employer, the media or press, and the people
19   involved in the trial, although you may notify your family and your employer that you have
20   been seated as a juror in the case, and how long you expect the trial to last. But, if you are
21   asked or approached in any way about your jury service or anything about this case, you
22   must respond that you have been ordered not to discuss the matter and report the contact
23   to the court.
24          Because you will receive all the evidence and legal instruction you properly may
25   consider to return a verdict: do not read, watch or listen to any news or media accounts or
26   commentary about the case or anything to do with it; do not do any research, such as
27   consulting dictionaries, searching the Internet, or using other reference materials; and do
28   not make any investigation or in any other way try to learn about the case on your own.
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 24 of 30



 1                                                                      Clark v. City of Tucson
                                                                        CV-14-2543
 2                                                                      Page 24 of 30
 3   Do not visit or view any place discussed in this case, and do not use Internet programs or
 4   other devices to search for or view any place discussed during the trial. Also, do not do
 5   any research about this case, the law, or the people involved—including the parties, the
 6   witnesses or the lawyers—until you have been excused as jurors. If you happen to read or
 7   hear anything touching on this case in the media, turn away and report it to me as soon as
 8   possible.
 9          These rules protect each party’s right to have this case decided only on evidence
10   that has been presented here in court. Witnesses here in court take an oath to tell the truth,
11   and the accuracy of their testimony is tested through the trial process. If you do any
12   research or investigation outside the courtroom, or gain any information through improper
13   communications, then your verdict may be influenced by inaccurate, incomplete or
14   misleading information that has not been tested by the trial process. Each of the parties is
15   entitled to a fair trial by an impartial jury, and if you decide the case based on information
16   not presented in court, you will have denied the parties a fair trial. Remember, you have
17   taken an oath to follow the rules, and it is very important that you follow these rules.
18          A juror who violates these restrictions jeopardizes the fairness of these proceedings,
19   and a mistrial could result that would require the entire trial process to start over. If any
20   juror is exposed to any outside information, please notify the court immediately.
21
22
23
24
25
26
27
28   1.15
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 25 of 30



 1                                                                   Clark v. City of Tucson
                                                                     CV-14-2543
 2                                                                   Page 25 of 30
 3          If there is any news media account or commentary about the case or anything to do
 4   with it, you must ignore it. You must not read, watch or listen to any news media account
 5   or commentary about the case or anything to do with it. The case must be decided by you
 6   solely and exclusively on the evidence that will be received in the case and on my
 7   instructions as to the law that applies. If any juror is exposed to any outside information,
 8   please notify me immediately.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.16
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 26 of 30



 1                                                                   Clark v. City of Tucson
                                                                     CV-14-2543
 2                                                                   Page 26 of 30
 3          I urge you to pay close attention to the trial testimony as it is given. During
 4   deliberations you will not have a transcript of the trial testimony.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.17
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 27 of 30



 1                                                                   Clark v. City of Tucson
                                                                     CV-14-2543
 2                                                                   Page 27 of 30
 3          If you wish, you may take notes to help you remember the evidence. If you do
 4   take notes, please keep them to yourself until you go to the jury room to decide the case.
 5   Do not let notetaking distract you. When you leave, your notes should be left in the jury
 6   room. No one will read your notes.
 7          Whether or not you take notes, you should rely on your own memory of the
 8   evidence. Notes are only to assist your memory. You should not be overly influenced by
 9   your notes or those of other jurors.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.18
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 28 of 30



 1                                                                        Clark v. City of Tucson
                                                                          CV-14-2543
 2                                                                        Page 28 of 30
 3          While it is not customary for a juror to ask a question of a witness, if you wish to do
 4   so, put the question in writing and hand it to the clerk.
 5          The court and counsel will review your question. Sometimes, the rules of evidence
 6   or other rules of law may prevent some questions from being asked. Do not be concerned
 7   if the question is not asked.
 8          Do not discuss your question with anyone, including the clerk. Remember that you
 9   are not to discuss the case with other jurors until it is submitted for your decision.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.19 (modified)
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 29 of 30



 1                                                                    Clark v. City of Tucson
                                                                       CV-14-2543
 2                                                                    Page 29 of 30
 3          From time to time during the trial, it may become necessary for me to talk with the
 4   attorneys out of the hearing of the jury, either by having a conference at the bench when
 5   the juryis present in the courtroom, or by calling a recess. Please understand that while
 6   you are waiting, we are working. The purpose of these conferences is not to keep relevant
 7   information from you, but to decide how certain evidence is to be treated under the rules
 8   of evidence and to avoid confusion and error.
 9          Of course, we will do what we can to keep the number and length of these
10   conferences to a minimum. I may not always grant an attorney’s request for a conference.
11   Do not consider my granting or denying a request for a conference as any indication of my
12   opinion of the case or of what your verdict should be.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.20
     Case 4:14-cv-02543-CKJ Document 224 Filed 04/12/19 Page 30 of 30



 1                                                                Clark v. City of Tucson
                                                                  CV-14-2543
 2                                                                Page 30 of 30
 3          Trials proceed in the following way: First, each side may make an opening
 4   statement. An opening statement is not evidence. It is simply an outline to help you
 5   understand what that party expects the evidence will show. A party is not required to make
 6   an opening statement.
 7          The Plaintiff will then present evidence, and counsel for the Defendant may cross-
 8   examine. Then the Defendant may present evidence, and counsel for the Plaintiff may
 9   cross-examine.
10          After the evidence has been presented, I will instruct you on the law that applies to
11   the case and the attorneys will make closing arguments.
12          After that, you will go to the jury room to deliberate on your verdict.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.21
